DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 07 September 2021. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added.  Thus, Claims 1-15 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim has been amended to recite:
“a stub line, which is connected in the region of the distal end or the proximal end to the at least one electrode line in order to extend the electrical length of the at least one electrode line, 

However, these two limitations appear to contradict each other, since “a stub line, which is connected…to the at least one electrode line in order to extend the electrical length of the at least one electrode line” and “wherein the stub line includes first and second ends, the first end of the stub line is electrically connected to the at least one electrode line, and the second end of the stub line is a free end” recite opposite structures, e.g. the stub line is an extension of the electrode line (thereby extending the length of the line) versus the stub line being connected to a point along the length of the electrode line, and thus being a separate structure. This is further indefinite due to dependent Claims 2-3, which makes a distinction between “an effective line length of the at least one electrode line” and “the electrical length of the at least one electrode line” as recited in Claim 1, since “an effective line length of the at least one electrode line” is defined as “wherein an effective line length of the at least one electrode line is given from the electrode line length and the stub line length”. Therefore, these limitations of Claim 1 are indefinite. For purposes of examination, the Examiner is interpreting these limitations as:
“a stub line, which is connected in the region of the distal end or the proximal end to the at least one electrode line in order to extend an effective line length of the at least one electrode line, 
wherein the stub line includes first and second ends, the first end of the stub line is electrically connected to the at least one electrode line along the length of the at least one electrode line, and the second end of the stub line is a free end.”
Appropriate correction or clarification is required. Claims 2-15 are rejected for depending on Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bottomley et al. (US Publication No. 2008/0243218, previously cited) in view of Johnson et al. (US Publication No. 2010/0168821). 
Regarding Claims 1 and 14, Bottomley et al. discloses an implantable electrode (Abstract, Paragraph 0008, 0009), comprising an outer tube (insulation outer layer of lead, 21, Fig. 29B, 55A-B, Paragraph 0071-0072, 0113-0114, 0140, 0186, 0199, 0216, 0241), which has a distal end and a proximal end, wherein the implantable electrode is connectable in the region of the proximal end to an active device (stimulators/monitors, Paragraph 0003-0004, 0137, 0163, 0219); at least one electrode line (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0224-0227, 0241) arranged in the outer tube; at least one electrode pole (31, 32, 33, 38, 40, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B), which is arranged in the region of the distal end and is electrically connected to the at least one electrode line for electrically contacting tissue surrounding the electrode when the electrode is in the implanted state (Paragraph 0004, 0012, 0015, 0137, 0225-0226, Claims 22-23); and a stub line (current suppression section, 8, Figs. 14A-14M, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9), which is connected in the region of the distal end or the proximal end to the at least one electrode line in order to extend the electrical length of the at least one electrode line (Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9), and a system comprising an active device (Paragraph 0003-0004, 0137, 0163, 0219) and the electrode (Abstract, Paragraph 0008, 0009, 0135, 1037) connected to the active device.
Bottomley et al. further discloses wherein the stub line includes first and second ends (8, Figs. 14A-14M, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9), the first end of the stub line is electrically connected to the at least one electrode line (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0224-0227, 0241), and wherein the second end of the stub line is a “free end” (see marked Figs. 14C-F reproduced below), based on the broad interpretation that the “free end” is turned back or reversed sections, since they may be considered sections of the current suppression modules and not part of the electrode lines. See marked example Figures 14C-14F of “connected first ends” and “free second ends”. 


    PNG
    media_image1.png
    632
    662
    media_image1.png
    Greyscale

Bottomley et al. does not specifically disclose the interpretation wherein ONLY one end of the electrode line is connected to the stub line, wherein the stub line has a “free end” that is only connected on the opposite side to the electrode line. See the 35 USC 112(b)/pre-AIA  second paragraph rejection as made above for further explanation as to the lack of clarity in this limitation. However, Johnson et al. teaches an implantable electrode (Abstract, Paragraph 0040, 0043-0047) comprising an electrode line arranged in an outer tube (104, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306), and a stub line (diverting element 112, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306) which is connected in the region of the distal end or the proximal end to the at least one electrode line (104, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70), the stub line (diverting element 112, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306) includes first and second ends, wherein the first end of the stub line is electrically connected to the at least one electrode line and the second end of the stub line is a free end (112 connected to 104 at only one end, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect only one end of the stub line to the electrode line as taught by Johnson et al., in the implantable electrode disclosed by Bottomley et al. discloses, in order to leave the other end “free” to be connected to a heat/energy dissipation surface, as also taught by Johnson et al. (Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306), and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 2, Bottomley et al. discloses an implantable electrode further wherein the at least one electrode line has a mechanical electrode line length (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0224-0227, 0241) and the stub line has a mechanical stub line length (current suppression section, 8, Figs. 14A-14M, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9), wherein an effective line length of the at least one electrode line is given from the electrode line length and the stub line length (current suppression sections extend the total effective length of the conductor line, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9).
Regarding Claim 3, Bottomley et al. discloses an implantable electrode further wherein the sum of the electrode line length and the stub line length is selected such that the at least one electrode line has a resultant effective line length (Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9) corresponding to a predetermined MR excitation frequency of a parallel resonance (Paragraph 0118-0119, 0145-0146, 0148-0149, 0178, Claim 16, 20, 21).
Regarding Claim 4, Bottomley et al. discloses an implantable electrode further wherein the stub line runs in a straight line, helically, or in a meandering fashion (3, 8, Figs. 14A-14M have straight, helical, or meandering configurations).
Regarding Claim 5, Bottomley et al. discloses an implantable electrode further wherein the stub line is formed by a flexible conductive track (flexible conductors arranged in a predetermined stacked configuration, Paragraph 0009-0015, 0019, 0022, 0023, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9).
Regarding Claims 6-7, Bottomley et al. discloses an implantable electrode further wherein the stub line (current suppression section, 8, Figs. 14A-14M, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9) is arranged jointly with the at least one electrode line on a support (190, Fig. 21B-D, 22D-F, Paragraph 0199, 0201), wherein the stub line and the at least one electrode line are formed by conductive tracks on the support (190, Fig. 21B-D, 22D-F, Paragraph 0199, 0201) running parallel to one another along different planes (flexible conductors arranged in a predetermined stacked configuration along different planes, Paragraph 0009-0015, 0019, 0022, 0023, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9).
Regarding Claim 8, Bottomley et al. discloses an implantable electrode further wherein the at least one electrode line comprises a plurality of electrode lines (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0202, 0224-0227, 0241), and the at least one electrode pole comprises a plurality of electrode poles (31, 32, 33, 38, 40, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B) arranged in the region of the distal end, wherein each electrode line is electrically connected to one of the electrode poles (Paragraph 0166, 0202, 0224-0227, 0241).
Regarding Claim 9, Bottomley et al. discloses an implantable electrode further wherein precisely one stub line is electrically connected at the distal end or at the proximal end to the plurality of electrode lines (embodiments with one current suppression module, 8m, Fig. 55A-B, Paragraph 0241, 0015, 0025, 0169).
Regarding Claim 12, Bottomley et al. discloses an implantable electrode further wherein at least one connection element (contacts 35, 36, Figs. 31-44, Paragraph 0225) arranged in the region of the proximal end and electrically connected to the at least one electrode line for making electrical contact with the active device (Paragraph 0003-0004, 0137, 0163, 0219).
Regarding Claim 13, Bottomley et al. discloses an implantable electrode further wherein the electrode is designed for stimulation of the spinal cord (Paragraph 0003, 0004, 0135, 0137).
Regarding Claims 10 and 15, Bottomley et al. discloses an implantable electrode and system wherein the active device has a housing (Paragraph 0003-0004, 0137, 0163, 0219) and at least one electrical contact element (contacts 35, 36, Figs. 31-44, Paragraph 0225) for making electrical contact with the at least one electrode line (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0224-0227, 0241) of the electrode, wherein the at least one electrical contact element (contacts 35, 36, Figs. 31-44, Paragraph 0225) is connected to the housing (Paragraph 0003-0004, 0137, 0163, 0219), and the implantable electrode further wherein that the plurality of electrode lines have a resultant effective line length (Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9) corresponding to a predetermined MR excitation frequency of a parallel resonance (Paragraph 0118-0119, 0145-0146, 0148-0149, 0178, Claim 16, 20, 21).  However, Bottomley et al. does not specifically disclose wherein the plurality of electrode lines is electrically short-circuited or wherein the at least one electrical contact element is electrically short-circuited to the housing. 
Johnson et al. teaches an implantable electrode (Abstract, Paragraph 0040, 0043-0047) comprising one or more electrode lines arranged in an outer tube (104, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306), and a stub line (diverting element 112, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306) which is connected in the region of the distal end or the proximal end to the one or more electrode lines (104, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70), the stub line (diverting element 112, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306), wherein the one or more electrode lines is electrically short-circuited (Paragraph 0181, 0195, 0196, 0197, 0230, 0303, 0306) or wherein at least one electrical contact element (Abstract, Paragraph 0040, 0043-0047) is electrically short-circuited to the housing (Paragraph 0181, 0195, 0196, 0197, 0230, 0303, 0306). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrode lines/contacts/housing to be short circuited when exposed to MR excitation frequency, as taught by Johnson et al., in order to prevent induced current or thermal energy from building up in the system and causing damage, as also taught by Johnson et al. (Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306) and Bottomley et al. (Paragraph 0118-0119, 0145-0146, 0148-0149, 0178, Claim 16, 20, 21). 
Regarding Claim 11, Bottomley et al. discloses an implantable electrode further wherein the plurality of electrode lines in the region of the distal end and/or in the region of the proximal end is electrically connected to one another via at least one capacitor (capacitor connections in 6A-E, Paragraph 0153, 0154, 0163). 
Response to Arguments
The Applicant's arguments filed in the Response filed 07 September 2021 have been fully considered.
The Applicant specifically argues (Pages 6-8 of Response) that, with respect to the previous 35 USC 102(a)(1) rejections of Claim 1 as made in the previous Non-Final Rejection Office Action mailed 23 June 2021, Bottomley et al. does not disclose all of the claimed elements of Claim 1 as amended, particularly, “a stub line, which is connected in the region of the distal end or the proximal end to the at least one electrode line in order to extend the electrical length of the at least one electrode line, wherein the stub line includes first and second ends, the first end of the stub line is electrically connected to the at least one electrode line, and the second end of the stub line is a free end.” However, the Examiner disagrees with these arguments. Firstly, these added limitations of Claim 1 are indefinite as described in the 35 USC 112(b)/pre-AIA  second paragraph rejections made above. These two limitations appear to contradict each other, since “a stub line, which is connected…to the at least one electrode line in order to extend the electrical length of the at least one electrode line” and “wherein the stub line includes first and second ends, the first end of the stub line is electrically connected to the at least one electrode line, and the second end of the stub line is a free end” recite opposite structures, e.g. the stub line is an extension of the electrode line (thereby extending the length of the line) versus the stub line being connected to a point along the length of the electrode line, and thus being a separate structure. This is further indefinite due to dependent Claims 2-3, which makes a distinction between “an effective line length of the at least one electrode line” and “the electrical length of the at least one electrode line” as recited in Claim 1, since “an effective line length of the at least one electrode line” is defined as “wherein an effective line length of the at least one electrode line is given from the electrode line length and the stub line length”.
Furthermore, the Examiner maintains that Bottomley et al. could disclose these features based on the broad interpretation that the “free end” is turned back or reversed sections, since they may be considered sections of the current suppression modules and not part of the electrode lines. Bottomley et al. further discloses wherein the stub line includes first and second ends (8, Figs. 14A-14M, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9), the first end of the stub line is electrically connected to the at least one electrode line (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0224-0227, 0241), and wherein the second end of the stub line is a “free end” (see marked Figs. 14C-F reproduced below), based on the broad interpretation that the “free end” is turned back or reversed sections, since they may be considered sections of the current suppression modules and not part of the electrode lines. See marked example Figures 14C-14F of “connected first ends” and “free second ends”. 


    PNG
    media_image1.png
    632
    662
    media_image1.png
    Greyscale

However, the Examiner agrees that Bottomley et al. does not specifically disclose the interpretation wherein ONLY one end of the electrode line is connected to the stub line, wherein the stub line has a “free end” that is only connected on the opposite side to the electrode line. However, the newly cited Johnson et al. reference teaches this feature. Johnson et al. teaches an implantable electrode (Abstract, Paragraph 0040, 0043-0047) comprising an electrode line arranged in an outer tube (104, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306), and a stub line (diverting element 112, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306) which is connected in the region of the distal end or the proximal end to the at least one electrode line (104, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70), the stub line (diverting element 112, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306) includes first and second ends, wherein the first end of the stub line is electrically connected to the at least one electrode line and the second end of the stub line is a free end (112 connected to 104 at only one end, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect only one end of the stub line to the electrode line as taught by Johnson et al., in the implantable electrode disclosed by Bottomley et al. discloses, in order to leave the other end “free” to be connected to a heat/energy dissipation surface, as also taught by Johnson et al. (Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306), and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore Claim 1 remains rejected as described in detail above. 
In response to the Applicant's argument that the references fail to show certain features of the Applicant’s invention, it is noted that the features upon which the Applicant relies (i.e., a particular structure of a “stub line” as shown exactly in Fig. 1, see Page 8 of Response) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner recommends that additional detailed structure of what is intended by a recited “stub line” with respect to the electrode line and electrode, be added to the independent Claim 1 in order to distinguish the claim over the Bottomley et al. and Johnson et al. references.
No additional arguments were made with respect to the previous 35 USC 102(a)(1) and 103 rejections of dependent Claims 2-15, nor with respect to the previously cited Zeijlemaker et al. reference. Therefore, Claims 1-15 are rejected as described in detail above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792